Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2008                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  137098                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 137098
                                                                   COA: 278797
                                                                   Oakland CC: 07-212591-FC
  LEEATRICE DEMAR WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 22, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2008                   _________________________________________
           1117                                                               Clerk